DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, line 1, the phrase “A use method of” should be changed to – A method of using”.  In line 4, the term “use” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and  9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-6, it is unclear as to what is considered to be encompassed by the phrase “negative ion powder”.  Clarification is requested.

In claim 10, the following phrases lack proper antecedent basis:  “the negative ion powder”, “the polycarboxylate superplasticizer”, “the redispersible emulsion powder’, “the gypsum retarder”, “the water retaining agent”, “the defoaming agent” and “the inorganic pigment”.
In claim 11, the following phrase lacks proper antecedent basis:  “the negative ion powder”.
In claim 13, the following phrases lack proper antecedent basis:  “the polycarboxylate superplasticizer”, “the redispersible emulsion powder’, “the gypsum retarder”, “the water retaining agent”, “the defoaming agent” and “the inorganic pigment”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104402347 A.
The reference teaches, in the abstract, and the claims, a decorative material which comprises 10-30 pts. wt. refined diatomaceous earth, 20-50 pts. wt. filler powder, 2-5 pts. wt. re-dispersible powder, 20-40 pts. wt. gelling material, 0.5-1 pts. wt. dispersion medium, 3-8 pts. wt. titanium dioxide, 1-4 pts. wt. modifier, 3-5 pts. wt. anti-cracking fiber, and 20-80 parts of water.  The gelling material includes Portland cement, calcium oxide and/or calcium sulfate dihydrate.  The titanium dioxide is rutile-based titanium dioxide or anatase-based titanium dioxide and the particle diameter of anatase-based titanium dioxide is 5-100 nm.  The filler powder includes quartz sand, calcium carbonate or precipitated barium sulfate.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches calcium sulfate dihydrate which meets the gypsum component.  The reference teaches diatomaceous earth which meets the diatomite component.  The reference teaches TiO2 having a particle size of 5-100 nm which meets the nano TiO2.  The filler powder which may be quartz sand, meets the fine aggregate.  As for the amounts, the amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Note that the reference envisions a composition comprising 30-40 parts of gypsum, 30 parts of diatomaceous earth, 4 
As for claim 7, the reference teaches that dispersion medium may be a cellulose such as hydroxyethyl cellulose, which according to the instant specification is an example of water retaining agent.
As for claim 11, the reference teaches that the titanium dioxide has a particle diameter of 5-100 nm.
As for claim 12, as the reference does not recite that the diatomaceous earth is calcined it is believed to be considered as non-calcined.
As for claim 13, the reference teaches the addition of quartz sand.  A quartz sand appears to be a type of machine-made sand.  Further the reference teaches that hydroxyethyl cellulose can be added as a dispersion medium thus meeting the water retaining agent. 
As for claim 14, the reference teaches calcium sulfate dihydrate which meets the gypsum component.  The reference teaches diatomaceous earth which meets the diatomite component.  The reference teaches TiO2 having a particle size of 5-100 nm which meets the nano TiO2.  The filler powder which may be quartz sand, meets the fine aggregate.  As for the amounts, the amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Note that the reference 
As for claim 15, the reference teaches calcium sulfate dihydrate which meets the gypsum component.  The reference teaches diatomaceous earth which meets the diatomite component.  The reference teaches TiO2 having a particle size of 5-100 nm which meets the nano TiO2.  The filler powder which may be quartz sand, meets the fine aggregate.  As for the amounts, the amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Note that the reference envisions a composition comprising 30-40 parts of gypsum, 30 parts of diatomaceous earth, 4 parts of titanium dioxide in nanometer form, and 30-40 parts of filler powder which may be sand.  While it does not recite that the material may be a mortar it is believed to be capable of use as such as mortar is known to be composed of one or more cementitious materials, sand, and water.  The reference teaches that components are mixed.  As for mixing uniformly the reference teaches in the preparation paragraph that the components are mechanically stirred 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claims 2-3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
April 5, 2021